Citation Nr: 1413576	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-03 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private medical facility in June 2010.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio.  In that decision, the VAMC denied reimbursement for medical expenses incurred at a private medical facility in June 2010.  

While the Veteran initially requested a hearing in this matter, he failed to appear at a scheduled October 2011 Board hearing.  As he has not given any reason for his failure to appear at this hearing, the Board finds the hearing request has been withdrawn.  

The appeal is remanded to the VAMC in Cleveland, Ohio.  VA will notify the appellant if further action is required.  

REMAND

The file lacks the necessary details needed to adjudicate it under 38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. § 17.1000-1008 (2103).  

Accordingly, the case is REMANDED for the following action: 

1.  Send the Veteran a VCAA notice letter notifying him of: 
* any information or lay or medical evidence not previously provided that is necessary to substantiate his reimbursement of medical expenses claim under 38 U.S.C.A. §§ 1703, 1725 and 1728; 38 C.F.R. § 17.1000-1008; 

* the information or evidence that he should provide; and 

* the information or evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  

This VCAA letter should pertain to the central issue on appeal (payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under the provisions of 38 U.S.C.A. §§ 1703, 1725 and 1728) and provide the Veteran with the pertinent regulations.  

2. Obtain and associate with the file all information regarding the Veteran's service-connected disabilities (if any), to include whether he was participating in a qualified vocational training program under 38 U.S.C. Chapter 31 in June 2010.  If service connection is not in effect for any disability, document that fact in the file.  

3. Contact the Veteran and ask him to submit all information he has (if any) regarding any health plan contract or insurance, to include Medicare.  Associate this evidence with the file.  
  
4. Obtain and associate with the file all information (medical records, reports of contact, and notes) from the appropriate VA facility regarding the Veteran's interaction with VA on or about the date of service (June 4, 2010) at Allen Medical Center, to include any information regarding a phone call from the Veteran requesting assistance or prior authorization for private treatment (see December 2010 appeal form).  Document all attempts to search for these records in the file.  If no records exist, notify the Veteran and provide documentation of this notice in the file.  

5.  Readjudicate the claim under 38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. § 17.1000-1008.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



	                  _________________________________________________
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

